398 N.W.2d 722 (1987)
224 Neb. 509
Roland E. REYNOLDS et al., Appellants,
v.
Harold S. MYERS et al., Appellees.
No. 85-385.
Supreme Court of Nebraska.
January 16, 1987.
Mary Cannon Veed and Michele M. Wheeler, Omaha, for appellants.
Gerald P. Laughlin of Baird, Holm, McEachen, Pedersen, Hamann & Strasheim, and Frank A. Taylor of Kutak, Rock & Campbell, Omaha, for appellees.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, SHANAHAN, and GRANT, JJ.
PER CURIAM.
The appellants' brief in this case, which was filed on September 30, 1985, contained no specific assignments of error as required by Neb.Rev.Stat. § 25-1919 (Reissue 1985) and Neb.Ct.R. of Prac. 9D(1)d (rev. 1986). In this circumstance the judgment will be affirmed in the absence of any plain error this court may note. In re Interest of P.W., 224 Neb. p. 197, 397 N.W.2d 36 (1986).
We note no plain error. The judgment is, therefore, affirmed.
AFFIRMED.
CAPORALE, J., not participating.